Exhibit 10.60
Compensatory Arrangements for Executive Officers
     The Compensation Committee (the “Committee”) of the Board of Directors of
OSI Pharmaceuticals, Inc. (“OSI” or the “Company”) approved the 2010 salaries
and 2009 cash bonuses for OSI’s named executive officers (as that term is
defined in Item 402 of Regulation S-K) as set forth in OSI’s proxy statement
dated May 6, 2009 (the “2009 Proxy”). The following table sets forth the annual
base salary level of such named executive officers for 2010 and the 2009 cash
bonuses for each such officer:

                  Name and Position   2010 Base Salary     2009 Bonus  
Colin Goddard, Ph.D.
Chief Executive Officer
  $ 700,000     $ 608,000    
Pierre Legault
Executive Vice President, Chief Financial Officer and Treasurer
  $ 475,000     $ 274,860 1  
Gabriel Leung
Executive Vice President and President, Pharmaceutical Business
  $ 464,000     $ 218,4000 1  
Anker Lundemose, M.D., Ph.D., D. Sc.
Executive Vice President, Corporate Development and Strategic Planning
  £ 241,000     £ 115,280    
Robert L. Simon
Executive Vice President, Pharmaceutical and Technical Operations
  $ 423,000     $ 217,700 1

Cash Bonuses

1 2009 Bonus does not include the named executive officer’s Retention Bonus as
described below.

     The 2009 bonus awards were computed in accordance with the Committee’s
policy of awarding annual bonuses for executive officers as disclosed in the
Compensation Discussion and Analysis section of the 2009 Proxy. The bonus awards
were paid out in February 2010 based on individual and corporate performance
measurers considered in December 2009 and February 2010, respectively. OSI has
established a discretionary annual cash bonus program for all of its employees,
including its executive officers. The bonus targets, which are a percentage of
base salary, for all of its executive officers are based upon their respective
grade levels. The amount of bonus actually paid to its employees, including the
executive officers (other than OSI’s CEO), is a function of the corporate and
individual performance measures. The CEO’s bonus is based entirely on corporate
performance measures. Consistent with its compensation objectives, a larger
portion of the bonuses for OSI’s executive officers is tied to corporate
performance as compared to individual performance. In addition, the performance
of their respective department(s) or function group(s) is the largest component
in measuring the individual performance for executive officers (other than the
CEO).
     The actual amount of the bonuses paid to its executive officers, including
the CEO, varies depending upon the Company’s performance (which is 80% of the
total bonus) and, for executive officers other than the CEO and the CFO, such
executive

 



--------------------------------------------------------------------------------



 



officers’ individual performance (which is 20% of the total bonus). The CFO’s
bonus is comprised of 85% Company performance and 15% individual performance.
The corporate component has ranged between 80% and 150% of the corporate
component target and the individual performance component has ranged between
approximately 80% and 150% of the individual performance component target
depending upon an executive’s individual performance rating. In 2009, the
Committee set the corporate component at 95% for all executive officers,
including the CEO. The individual component of the annual cash bonus is based on
the executive officer’s individual performance rating, determined in the manner
discussed above. For 2009, the individual performance component of the annual
cash bonus was set between approximately 100% and 200% for executive officers
who received one of the top three performance ratings.
     The bonus targets for the named executive officers are either set in
accordance with their employment agreements or are based upon their respective
grade levels. The 2010 bonus targets (which represent a percentage of base
salary) for the named executive officers are as follows:

          Name   Target
Colin Goddard, Ph.D.
    100 %
Pierre Legault
    55 %
Gabriel Leung
    50 %
Anker Lundemose, M.D., Ph.D., D. Sc.
    50 %
Robert L. Simon
    50 %

Retention Bonuses
      In July 2009, the Compensation Committee approved the award of retention
bonuses to all of our U.S.-based employees who agreed in writing to relocate to
our new facility in Ardsley, New York. Under the terms of the retention bonuses,
each employee who executed a commitment letter by October 1, 2009 received a
lump sum payment equal to a specified percentage of such employee's 2009 base
salary, which varied by employee grade level and other retention considerations.
The commitment letter requires that the employee repay 100% of the retention
bonus if his or her employment terminates on or prior to September 30, 2010 and
50% of the retention bonus if his or her employment terminates after October 1,
2010 but before September 30, 2011. The retention bonus is not subject to
repayment after September 30, 2011. Pierre Legault, Gabriel Leung and Robert
Simon each executed a commitment letter and received a retention bonus equal to
50% of their respective 2009 base salaries.
Equity Awards
     OSI grants equity awards of stock options, restricted stock, restricted
stock units and/or deferred stock units to certain employees under its Amended
and Restated Stock Incentive Plan. Most of its employees, including its
executive officers, receive an annual equity grant in December. The total amount
of equity to be granted is initially determined by the CEO in consultation with
the Senior Vice President of Human Resources, and then recommended to the
Committee for approval. The exercise price for all stock options is set at the
closing price of OSI’s common stock on the date that the Committee approves the
annual grant, with such approval date serving as the date of grant. Equity
grants to the named executive officers are designed to provide a level of equity
compensation that is at the approximate 50th percentile of that awarded by OSI’s
peer group of companies. OSI determines the value of the grants provided to each
executive officer. For 2009, the named executive officers received grants within
20% of their target guidelines, with the exception of Mr. Legault who received a
grant of options and restricted stock units in excess of his 20% target
guideline based on his individual performance rating.
Perquisites
     OSI provides very few perquisites to its executive officers. Certain of its
named executive officers receive a reimbursement of relocation expenses and
legal fees.

 